Citation Nr: 1747530	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee status post left medial meniscus tear, to include degenerative arthritic changes (excluding the periods from March 17, 2011 through April 30, 2011 and from May 29, 2014 through June 30, 2014, at which times a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 was in effect).

2.  Entitlement to a rating in excess of 10 percent for left knee limited flexion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972 and from October 1975 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in Fargo, North Dakota.  

Additionally, although a March 2011 rating decision denied entitlement to a TDIU based on a July 2010 application for TDIU and the Veteran timely perfected an appeal thereafter, the Veteran has asserted TDIU is warranted, in part, based on his service-connected left knee status post left medial meniscus tear, to include degenerative arthritic changes, which originates from a June 2007 claim for increase.  Thus, as such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as a Rice-type TDIU as opposed to a traditional TDIU claim as such provides a potentially earlier effective date in the event the benefit is awarded.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009).

During the pendency of the appeal for a higher rating for left knee status post left medial meniscus tear, to include degenerative arthritic changes, July 2012 and September 2014 rating decisions granted a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 effective March 17, 2011 through April 30, 2011 and from May 29, 2014 through June 30, 2014, respectively.  In addition, a June 2013 rating decision granted a separate compensable evaluation for limited flexion of the left knee and assigned an evaluation of 10 percent effective May 1, 2013.  Because these awards do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In May 2012, July 2015, and November 2016, the Board remanded this case for additional development.  It now returns for appellate review.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, following the issuance of the June 2013 supplemental statement of the case issued for the appeal herein, additional evidence, to include an October 2016 knee and lower leg conditions disability benefit questionnaire, a February 2017 VA medical letter regarding the Veteran's left knee surgery, and VA treatment records, most recently dated in August 2017, were associated with the record.  Neither the Veteran nor his representative waived review of this evidence.  38 C.F.R. § 20.1304 (c) (2016).  Thus, a remand is required so that a supplemental statement of the case may be issued in consideration with the all the evidence of record with regard to the increased rating claims for left knee status post left medial meniscus tear, to include degenerative arthritic changes, and left knee limited flexion, as well as entitlement to a TDIU.

In addition, entitlement to a temporary 100 percent (total) rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of left knee surgery (total arthroplasty in July 2017) was raised in a July 2017 application for benefits.  The record reflects the AOJ is in the process of undertaking development to adjudicate this claim.  This outstanding claim potentially has a direct impact on the Veteran's claims for increased ratings for left knee status post left medial meniscus tear, to include degenerative arthritic changes, and left knee limited flexion.  Thus, the Board must remand the Veteran's claims for these increased ratings pending adjudication of entitlement to a temporary 100 percent (total) rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of left knee surgery.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Additionally, the Veteran's TDIU claim is inextricably intertwined with the increased rating claims for the left knee remanded herein.  Id.  

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a temporary 100 percent (total) rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of left knee surgery, and readjudicate the issues on appeal herein, with consideration of all evidence of record, to include since the issuance of the June 2013 supplemental statement of the case.  

If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

